Exhibit 10.1 Europa Capital Investments, LLC 100 Europa Drive, Suite 455 Chapel Hill, NC 27517 Hunt For Travel, Inc 90122 Hoey Chapel Hill, NC 27517 Dear Carolyn Hunt, This letter will serve as our agreement to provide administrative and other miscellaneous services to Hunt For Travel, Inc. Our services will also from time to time include help with various transactions that the company may be considering. Europa Capital Investments, LLC will bill Hunt For Travel, LLC $5,000 a month to cover the monthly retainer and incidental expenses that may occur. Europa Capital Investments, LLC will also submit bills directly associated with transactions directly to the company to be paid. This agreement will remain in effect until one or the other party informs the other that the agreement is ending. Sincerely, /s/ Peter Reichard Peter Reichard Managing Director /s/ Carolyn Hunt 2/1/12010 Date President Title
